People v Marks (2021 NY Slip Op 04722)





People v Marks


2021 NY Slip Op 04722


Decided on August 18, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 18, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
LEONARD B. AUSTIN
LARA J. GENOVESI, JJ.


2011-00584
 (Ind. No. 2479/08)

[*1]The People of the State of New York, respondent,
vGeorge Marks, appellant.


George Marks, Ossining, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Gamaliel Marrero, and Nicole Leibow of counsel), for respondent.
Patricia Pazner, New York, NY (Nao Terai of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 13, 2015 (People v Marks, 128 AD3d 852), affirming a judgment of the Supreme Court, Kings County, rendered December 21, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LASALLE, P.J., DILLON, AUSTIN and GENOVESI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court